Citation Nr: 1220697	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  02-13 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from December 1966 to December 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) and May 2006 and September 2010 Board remands.

In January 2006, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

As noted in the September 2010 Board remand, the issue of entitlement to a total disability rating has been raised and not yet adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, as noted by the Appeals Management Center (AMC) in a February 2012 memorandum, the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a skin condition and eye lesions have also been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

First, remand is required to obtain current VA medical records and associate the records with the virtual or paper claims file.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).

In the February 2012 supplemental statement of the case, the RO noted that it had reviewed VA medical records dated through August 2011.  In March 2012, the Veteran submitted VA medical records indicating psychiatric treatment dated in April 2011 and in March 2012.  But the claims file, including the paper and virtual file, only contains VA records dated through August 2010.  The evidence thus indicates that relevant VA medical records exist, were considered by the RO, and are not available for Board review.  Accordingly, remand is required to obtain such records and associate the records with the claims file.  

Second, remand is required for a VA examination that reflects the current status of the Veteran's psychiatric impairment and that provides clarification regarding the conflicting medical opinions of record.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2011).  Although the most recent PTSD examination was in February 2011, in a March 2012 Brief, the Veteran's representative asserted that a more current examination was necessary.  

Additionally, VA must remand for clarification where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  VA may only consider independent medical evidence in supporting its findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where it is not possible to distinguish the effects of a nonservice-connected disorder from those of a service-connected disorder, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  Here, no medical opinion has fully addressed whether the psychiatric impacts of PTSD, depression, and personality disorder can be separated, and if so, the delineation of that separation.  In the September 2010 Board remand, it was requested that clarification be obtained from the April 2010 VA fee-basis examiner regarding the Veteran's multiple Axis I psychiatric diagnoses.  The Board notes VA and private medical records demonstrate Axis I diagnoses of PTSD and depression or depressive disorder.  

The April 2010 VA fee-basis examiner provided an Axis I diagnoses of PTSD and alcohol dependence, which was due to PTSD.  The examiner stated that the multiple Axis I diagnoses were not related and provided an Axis II diagnosis of personality disorder.  In a February 2011 VA examination report, Dr. RC provided an Axis I diagnosis of PTSD and commented on findings in the 2009 VA examination, but not the 2010 fee-basis examination.  In July 2011 VA medical opinion report, a psychologist, BW, stated that he was unable to find the 2010 examination, but would only be comfortable clarifying his own diagnosis.  BW noted that he was unable to access some parts of the claims file.  In a December 2011 addendum, BW stated that upon review of the 2010 examination, alcohol abuse was part of the service-connected PTSD.  BW also noted that the 2010 examiner diagnosed a personality disorder, which would have been present prior to service by definition, but stated that he found no alcohol abuse or personality disorder.  Thus, BW was unable to opine what percentage of the assigned GAF score was due to PTSD and PTSD-driven alcohol abuse and what portion would be assigned to the personality disorder.  In January 2012 VA addendum, BW stated that he was unable to provide any additional information.  Accordingly, the Board finds that the medical evidence of record does not adequately address the Veteran's psychiatric picture and remand is required for clarification and current assessment of his impairment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Centers and obtain and associate with the paper or virtual claims file all outstanding records of treatment dated in and after August 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, provide the Veteran with an examination to determine the severity of his service-connected PTSD.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must make the following determinations and/or provide the following opinions:

	1) Other than PTSD, are any other psychiatric disorders present, to include depressive disorder and a personality disorder;
	2) If no other psychiatric disorders are diagnosed, address the prior diagnoses of depressive disorder and personality disorder;

	3) If other psychiatric disorders are diagnosed, regarding each disorder, determine if the disorder is due to or aggravated by PTSD or if the related symptoms can be separated from the PTSD symptoms; and 

   4) If other diagnosed psychiatric disorders are related to PTSD and the symptoms can be separated from the PTSD symptoms, provide an assessment of the separate symptoms, to include providing Global Assessment of Functioning (GAF) scores based on each disorder alone.  

The examiner must also comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD and alcohol abuse:  depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss (such as forgetting names, directions or recent events); flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



